DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kobayashi et al. (US Patent No. 7,866,669).
Regarding claim 1, the Kobayashi et al. (hereinafter Kobayashi) reference discloses a seal (10) having a ring-like shape and configured to seal off internal space under a pressure of carbon dioxide gas from external space, wherein the seal is a single structure being a combination of a first material (20) and a second material (24), the first material is superior in heat resistance to the second material (Col. 6, Lines 19-35), and the second material is superior in gas barrier function to the first material (Col. 6, Lines 19-35).
Regarding claim 2, the Kobayashi reference discloses the second material has a ring-like shape (e.g. Fig. 16), and the first material covers the second material so that a 
Regarding claim 3, the Kobayashi reference discloses the second material has a ring-like shape (e.g. Fig. 16) and disposed at a region facing the external space (Fig. 1), and the first material has a ring-like shape (e.g. Fig. 16) having an L-shaped cross-sectional shape (Fig. 1), and joined to the second material (Fig. 1).
Regarding claim 4, the Kobayashi reference discloses the second material has a ring-like shape (e.g. Fig. 16), and the first material covers an entire circumference of the second material by a constant thickness (e.g. Fig. 1).
Regarding claim 5, the Kobayashi reference discloses the second material has a ring-like shape (e.g. Fig. 16), and extends across a region facing the external space and a region facing the internal space (Fig. 1), and the first material has a ring-like shape (e.g. Fig. 16), and joined to an outer circumference of the second material (Fig. 1).
Regarding claims 6, 9, 10, 11, and 12, the Kobayashi reference discloses the first material is fluoroelastomer (Col. 6, Lines 19-21), and the second material is resin (Col. 6, Lines 29-35).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7, 8, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi.
Regarding claims 7, 13, 14, 15, and 16, the Kobayashi reference discloses the invention substantially as claimed in claims 1, 2, 3, 4, and 5, including the first material being fluoroelastomer (Col. 6, Lines 19-21).
However, the Kobayashi reference fails to explicitly disclose the second material is hydrogenated nitrile butadiene rubber.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the second material of the Kobayashi reference to be made of hydrogenated nitrile butadiene rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of mechanical expedience and in order to provide a material that is more forgiving and to provide a material that is capable of energizing under load.  In re Leshin, 125 USPQ 416.
Regarding claim 8, the Kobayashi reference discloses the invention substantially as claimed in claim 1.
However, the Kobayashi reference fails to explicitly disclose the seal being used in a compressor including a a rotating shaft, comprising: a housing; a mating ring fixed to the housing; a seal ring abutting on the mating ring.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the seal in the claimed environment in order to provide plasma resistance and corrosive gas resistance (Col. 1, Lines 22-28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675